DETAILED ACTION
Claims 1-21 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application has provision application of 63/005704 filed on 04/06/2020.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 09/09/2020 and 07/06/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 12-16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkateshaiah et al. (US 2018/0006969 A1).
Regarding claim 1, Venkateshaiah teaches a method for proxying address resolution protocol (ARP) requests, the method comprising: 
at a managed forwarding element (MFE) that executes on a host computer operating at a first site to implement a distributed router along with at least one additional MFE at the first site (host 406A-D include VTEP 408A-408D functionality hypervisor and physical switch and VTEP containing a VTEP functionality for manage data traffic see Venkateshaiah: Fig.4 element 408Al ¶0049]  see Venkateshaiah: ¶[0049]; ¶[0053]; Fig.4):
from a router at a remote second site, receiving an ARP request for a particular network address associated with a logical switch that spans the first site and the remote second site (receiving an ARP request from a virtual machine include MAC address and IP address assigned to the VM see Venkateshaiah: ¶[0070]), wherein both the distributed router and the router at the remote second site connect to the logical switch (control plane entity 505 connected with switches 510 and 515 see Venkateshaiah: ¶[0061]; Fig.5); 
determining whether a table comprising network addresses for a set of data compute nodes (DCNs) for which the distributed router is a default gateway includes the particular network address (determined whether the ARP request include IP address exist in the ARP termination table see Venkateshaiah: ¶[0071]; Fig.6 step 610); and 
: ¶[0072]; Fig.6 step 615).  
Regarding claim 2, Venkateshaiah taught the method of claim 1 as described hereinabove. Venkateshaiah further teaches wherein proxying the ARP request comprises sending the ARP request to DCNs executing on the host computer that connect to the logical switch (if an end node sent an ARP request for an IP which exist in the ARP termination table of the switch, the switch will send an ARP reply back to the end point and hosts connect by control plane entity 505 see Venkateshaiah: Figs.5-6; ¶[0072]).
Regarding claim 3, Venkateshaiah taught the method of claim 2 as described hereinabove. Venkateshaiah further comprising, in response to proxying the ARP request at the host computer, receiving an ARP reply from a particular DCN corresponding to the particular network address and executing on the host computer (if an end node sent an ARP request for an IP which exist in the ARP termination table of the switch, the switch will send an ARP reply back to the end point see Venkateshaiah: ¶0072]), the ARP reply comprising a data link address for the particular DCN (MAC address and IP address for each VM “The ARP request can include a Media Access : ¶[0070]).  
Regarding claim 9, Venkateshaiah taught the method of claim 1 as described hereinabove. Venkateshaiah further teaches wherein when the MFE does not proxy the ARP request after determining that the particular network address is not in the table, a particular DCN that corresponds to the particular network address and executes on the host computer receives the ARP request directly and sends an ARP reply back to the remote second site (when IP exist in ARP termination table and send back ARP reply and ARP request will not be broadcast and switch will send an ARP reply back to the endpoint “if an end node sent an ARP request for an IP which exist in the ARP termination table of the switch, the switch will send an ARP reply back to the end point. Thus, the terminated ARP request will not be broadcasted to nodes of the computer network that are part of the overlay virtual network segment” see Venkateshaiah: ¶[0072]; Fig.6 step 615).  
Regarding claim 10, Venkateshaiah taught the method of claim 9 as described hereinabove. Venkateshaiah further teaches wherein the MFE checks a destination data link address of the proxied ARP reply, and based on the destination data link address of the proxied ARP reply, does not intercept the proxied ARP reply (if an end node sent an ARP request for an IP which exist in the ARP termination table of the switch, the switch will send an ARP reply back to the end point which does not intercept ARP reply see Venkateshaiah: ¶[0072]; Fig.6 step 615).  
Regarding claim 12, Venkateshaiah taught the method of claim 1 as described hereinabove. Venkateshaiah further teaches wherein the table is populated by a 505 can maintain a routing table including the MAC and IP address of all nodes included in computer network 500 see Venkateshaiah: ¶[0063]; Fig.5).  
Regarding claim 13, Venkateshaiah taught the method of claim 1 as described hereinabove. Venkateshaiah further teaches wherein the MFE only proxies ARP requests comprising network addresses that correspond to DCNs for which the distributed router is the default gateway  (when IP exist in ARP termination table and send back ARP reply and ARP request will not be broadcast “if an end node sent an ARP request for an IP which exist in the ARP termination table of the switch, the switch will send an ARP reply back to the end point. Thus, the terminated ARP request will not be broadcasted to nodes of the computer network that are part of the overlay virtual network segment” see Venkateshaiah: ¶[0072]; Fig.6 step 615).
Regarding claim 14, claim 14 is rejected for the same reason as claim 1 as described hereinabove. Regarding claim 14 recites a non-transitory machine readable medium that perform method of claim 1. 
Regarding claim 15, claim 15 is rejected for the same reason as claim 2 as described hereinabove.
Regarding claim 16, claim 16 is rejected for the same reason as claim 3 as described hereinabove.
Regarding claim 19, claim 19 is rejected for the same reason as claim 9 as described hereinabove.
Regarding claim 21, claim 21 is rejected for the same reason as claim 13 as described hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8, 11, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkateshaiah et al. (US 2018/0006969 A1) in view of Koponen et al. (US 2013/0044636 A1).
Regarding claim 4, Venkateshaiah taught the method of claim 3 as described hereinabove. Venkateshaiah does not explicitly teaches wherein the MFE proxies the ARP reply from the particular DCN to the router at the remote second site.  
However, Koponen teaches wherein the MFE proxies the ARP reply from the particular DCN to the router at the remote second site (The L3 daemon sends the ARP response with this MAC address back to VM 1 see Koponen: ¶[0591]; Fig.63) in order to improve solution that can satisfy the scalability, mobility and multi-tenancy goals (see Koponen: ¶[0004]).

Regarding claim 5, Venkateshaiah taught the method of claim 1 as described hereinabove. Venkateshaiah further teaches wherein the second MFE does not proxy the ARP request when the particular network address is not in the table (when IP exist in ARP termination table and send back ARP reply and ARP request will not be broadcast “if an end node sent an ARP request for an IP which exist in the ARP termination table of the switch, the switch will send an ARP reply back to the end point. Thus, the terminated ARP request will not be broadcasted to nodes of the computer network that are part of the overlay virtual network segment” see Venkateshaiah: ¶[0072]; Fig.6 step 615).  
Venkateshaiah does not explicitly teaches wherein the MFE is a first MFE, the host computer is a first host computer, the at least one additional MFE comprises a second MFE that executes on a second host computer operating at the first site to implement the distributed router along with the first MFE, and the table is a first table stored at the first host computer, wherein the second MFE: receives the ARP request for the particular network address from the router at the remote second site; G578 (VMWR.P0305)15determines whether a second table stored at the second host computer and comprising network addresses for the set of DCNs for which the distributed router is the default gateway includes the particular network address; and proxies the ARP request at the second 
However, Koponen teaches wherein the MFE is a first MFE, the host computer is a first host computer(Host 880 include first managed switch element 815 see Koponen: Fig.10), the at least one additional MFE comprises a second MFE that executes on a second host computer operating at the first site to implement the distributed router along with the first MFE (2nd level managed switch element 905 in host 910 manage along with managed switching element 815 see Koponen: Fig.10; ¶[0182]), and the table is a first table stored at the first host computer (Routing table 1155 store in name space 1120 see Koponen: Fig.11), wherein the second MFE: receives the ARP request for the particular network address from the router at the remote second site (when ARP request receiving from the managed switch element 815 to the 2nd level managed switching element 810 see Koponen: Fig.13A;¶[0212]); G578 (VMWR.P0305)15determines whether a second table stored at the second host computer and comprising network addresses for the set of DCNs for which the distributed router is the default gateway includes the particular network address; and proxies the ARP request at the second host computer when the particular network address is in the second table (When the managed switching element 810 receives the packet 1330 from the managed switching element 815, the managed switching element 810 begins processing the packet 1330 based on the forwarding tables of the managed switching element see Koponen: ¶[0219]), 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Venkateshaiah to include 
Regarding claim 6, the modified Venkateshaiah taught the method of claim 5 as described hereinabove. Venkateshaiah further teaches wherein when a particular DCN that corresponds to the particular network address executes on the second host computer, (i) the second MFE receives from the particular DCN an ARP reply comprising a data link address of the particular DCN (MAC address and IP address for each VM “The ARP request can include a Media Access Control (MAC) address and an Internet Protocol (IP) address assigned to the VM” see Venkateshaiah: ¶[0070]) and (ii) the first MFE does not receive an ARP reply from the particular DCN (when IP exist in ARP termination table and send back ARP reply and ARP request will not be broadcast “if an end node sent an ARP request for an IP which exist in the ARP termination table of the switch, the switch will send an ARP reply back to the end point. Thus, the terminated ARP request will not be broadcasted to nodes of the computer network that are part of the overlay virtual network segment” see Venkateshaiah: ¶[0072]; Fig.6 step 615).  
Regarding claim 7, the modified Venkateshaiah taught the method of claim 6 as described hereinabove. Koponen further teaches wherein the second MFE proxies the ARP reply from the particular DCN back to the remote second site (sends the ARP response back to VM 1 “The L3 daemon sends the ARP response with this MAC address back to VM 1” see Fig.63; ¶[0591]) in order to improve solution that can satisfy the scalability, mobility and multi-tenancy goals (see Koponen: ¶[0004]).
Regarding claim 8, the modified Venkateshaiah taught the method of claim 7 as described hereinabove. Venkateshaiah further teaches wherein the first MFE checks a destination data link address of the proxied ARP reply, and, based on the destination data link address of the proxied ARP reply, does not intercept the proxied ARP reply (if an end node sent an ARP request for an IP which exist in the ARP termination table of the switch, the switch will send an ARP reply back to the end point which does not intercept ARP reply see Venkateshaiah: ¶[0072]; Fig.6 step 615).  
Regarding claim 11, Venkateshaiah taught the method of claim 1 as described hereinabove. Venkateshaiah does not explicitly teaches wherein the router at the remote second site and the distributed router at the first site share a same gateway network address.  
However, Koponen teaches the wherein the router at the remote second site and the distributed router at the first site share a same gateway network address (Manage switching element 815 and 820 are sharing the same L3 router 860 see Koponen: Fig.12) in order to improve solution that can satisfy the scalability, mobility and multi-tenancy goals (see Koponen: ¶[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Venkateshaiah to include (or to use, etc.) the wherein the router at the remote second site and the distributed router at the first site share a same gateway network address as taught by Koponen in order to improve solution that can satisfy the scalability, mobility and multi-tenancy goals (see Koponen: ¶[0004]).
Regarding claim 17, claim 17 is rejected for the same reason as claim 5 as described hereinabove.
Regarding claim 18, claim 18 is rejected for the same reason as claim 6 as described hereinabove.
Regarding claim 20, claim 20 is rejected for the same reason as claim 11 as described hereinabove.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GUANG W. LI
Primary Examiner
Art Unit 2478


January 8, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478